FILE COPY




                         Fourth Court of Appeals
                                San Antonio, Texas
                                    November 9, 2021

                                   No. 04-21-00058-CV

DIAMOND ENVIRONMENTAL MANAGEMENT, L.P.; Bexar County Emergency Service
        District No. 5; and Bexar County Emergency Service District No. 10,
                                    Appellants

                                             v.

                           CITY OF SAN ANTONIO, TEXAS,
                                     Appellee

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-26125
                          Honorable Aaron Haas, Judge Presiding


                                      ORDER

        On November 4, 2021, appellee filed an unopposed motion for leave to file amended
brief of appellee. The motion is GRANTED.


      It is so ORDERED November 9, 2021.

                                                                PER CURIAM



      ATTESTED TO:__________________________
                  MICHAEL A. CRUZ,
                  CLERK OF COURT